t c memo united_states tax_court salus mundi foundation transferee petitioner v commissioner of internal revenue respondent diebold foundation inc transferee petitioner v commissioner of internal revenue respondent docket nos filed date allen duane webber mireille r oldak and parisa j manteghi for petitioners john richard mikalchus thomas r thomas frances f regan and janet f appel for respondent this opinion supplements our previously filed opinion salus mundi found v commissioner t c memo vacated and remanded sub nom 736_f3d_172 2d cir and rev’d and remanded 776_f3d_1010 9th cir supplemental memorandum opinion goeke judge these cases are before the court on remand from the court_of_appeals for the ninth circuit and the court_of_appeals for the second circuit for further proceedings in accordance with their opinions in salus mundi found v commissioner 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 salus mundi i and 736_f3d_172 2d cir vacating and remanding salus mundi found v commissioner tcmemo_2012_61 respectively the issues for decision on remand are whether double-d ranch is liable for tax for the short taxable_year ended date whether the notices of liability issued to salus mundi foundation salus mundi and diebold foundation inc diebold connecticut collectively petitioners with regard to double-d ranch’s short taxable_year ended date were issued within the applicable_period of limitations for assessment under sec_6901 whether diebold foundation inc diebold new york is a transferee of double-d ranch inc double-d ranch pursuant to sec_6901 whether petitioners are liable as transferee sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure of a transferee of double-d ranch pursuant to sec_6901 and whether petitioners are liable for prenotice interest background we incorporate our findings in salus mundi i and summarize the relevant background for purposes of this opinion petitioners are two sec_501 private_foundations organized in arizona and connecticut on october and date respectively petitioners and ceres foundation inc ceres foundation received all of the assets consisting of cash and marketable_securities of diebold new york in equal shares pursuant to diebold new york’s plan of dissolution and distribution of assets during diebold new york’s date taxable_year dorothy r diebold was the sole beneficiary of the dorothy r diebold marital trust marital trust created upon her husband richard diebold’s death on date the trustees of the marital trust were mrs diebold the the issue of whether a penalty applies is moot because the amount petitioners received is far less than the tax_liability imposed by respondent against double-d ranch see 93_tc_475 aff’d without published opinion 933_f2d_1014 9th cir ceres foundation inc was the third petitioner in salus mundi i the internal_revenue_service did not appeal the decision in favor of ceres foundation inc to the court_of_appeals for the fourth circuit bessemer trust co n a bessemer trust operating primarily through its senior vice president austin j power jr and andrew w bisset mrs diebold’s personal attorney diebold new york was a sec_501 charitable_organization incorporated under the laws of new york in its directors were mrs diebold mr bisset and mrs diebold’s three children at the time of the transaction at issue double-d ranch had two shareholders diebold new york holding big_number shares and the marital trust holding big_number shares double-d ranch’s directors were mrs diebold her three children mr bisset and mr power the assets of double-d ranch consisted primarily of stock in american home products ahp a publicly traded company stock in other publicly traded companies u s treasury securities cash and real_estate the various securities and real_estate were highly appreciated at some point in may or early date the cotrustees of the marital trust and the directors of diebold new york decided to sell double-d ranch stock knowing that the liquidation of double-d ranch assets would be likely to generate substantial tax_liability mr power sought a possible solution mr power was primarily responsible for implementing the sale of the stock stephen a baxley a senior vice president in bessemer trust’s tax department and morton grosz richard leder and adam braverman assisted in the sale messrs grosz leder and braverman were attorneys at chadbourne parke llp chadbourne parke a law firm messrs power baxley grosz leder and braverman collectively double-d ranch representatives represented double-d ranch throughout the stock sale process mr leder the tax attorney to the bessemer trust was a well-educated and extremely sophisticated adviser with more than years of experience in after discussing the sale of double-d ranch stock with two potential buyers double-d ranch representatives decided to sell the shares to shap acquisition corp ii shap ii an entity created specifically by sentinel advisors llc sentinel for the sale of double-d ranch on date shap ii and the double-d ranch shareholders executed a letter of intent confirming the terms of the stock sale the term sheet attached to the letter of intent reflected that shap ii would purchase all issued and outstanding double-d ranch stock for cash in an amount equal to the fair_market_value of the corporation’s assets minus an agreed-upon discount the agreed-upon discount was set equal to of the fair_market_value of the double-d ranch assets less double-d ranch’s tax basis in those assets on date shap ii and the double-d ranch shareholders executed a stock purchase agreement indicating that the closing for the sale would occur on date also on date morgan stanley and shap ii entered a contract whereby shap ii agreed to sell double-d ranch’s securities to morgan stanley after the closing date the agreement was to be executed on date on date the double-d ranch shareholders entered into an escrow agreement with bessemer trust whereby bessemer trust would serve as the shareholders’ representative for all matters relating to the stock purchase agreement and an escrow account would be created with bessemer trust whereby bessemer trust would act as the escrow agent the double-d ranch shareholders agreed to deposit a portion of the proceeds from the stock sale into the escrow account for the purpose of satisfying any outstanding business obligations of double-d ranch that might have existed before the stock sale similarly shap ii agreed to hold back dollar_figure million of the stock purchase_price and deposit it in the escrow account the hold-back amount would become payable to the double-d ranch shareholders on or before date subject_to any adjustments relating to certain liabilities of double-d ranch the closing was delayed from july to date and the stock purchase agreement was amended accordingly morgan stanley agreed to change its settlement_date to date the next business_day after date the all amounts are rounded to the nearest dollar marital trust and diebold new york sold their double-d ranch stock to shap ii for approximately dollar_figure million in cash morgan stanley purchased double d’s securities and topland farms purchased double-d ranch’s real_property shap ii received approximately dollar_figure million from the asset sale shap ii did not pay any_tax on the sale because it claimed losses sufficient to offset the built-in_gain shap ii retained the hold-back amount after repaying the loan used to finance the transaction to rabobank nederland rabobank on july and shap ii paid the marital trust and diebold new york the hold back amount and additional purchase_price adjustments double-d ranch filed a return for the short taxable_year ending date that was due on date and was received by the internal_revenue_service irs on date pursuant to its plan of dissolution and distribution of assets effective on date diebold new york distributed all of its cash and marketable_securities in equal shares to petitioners and the ceres foundation resulting in each petitioner’s receiving dollar_figure from diebold new york these transfers were not made in exchange for any property or in satisfaction of an antecedent debt mr bessemer distributed an additional dollar_figure million from the escrow account to the marital trust and to each of the successor foundations of diebold new york on march and date petitioners each received a total of dollar_figure from the escrow account resulting in a total of dollar_figure received by each petitioner through the dissolution of double-d on date respondent issued a notice_of_deficiency to double-d ranch determining a deficiency in income_tax of dollar_figure and a sec_6662 penalty of dollar_figure for the short taxable_year ended on date respondent determined that the sale of double-d ranch’s stock by the double-d ranch shareholders to shap ii should not be respected for federal_income_tax purposes respondent determined that in substance the stock sale was really a sale of double-d ranch’s assets followed by a liquidating_distribution to the double-d ranch shareholders while the notice_of_deficiency was issued after the expiration of the three-year period of limitations under sec_6501 respondent contends that the six-year period of limitations under sec_6501 applies in any event double-d ranch did not file a petition with this court and respondent assessed dollar_figure in tax_liability dollar_figure in accuracy related penalties and dollar_figure in interest against double-d ranch on date respondent could not find any assets of double-d ranch from which to collect the assessed liability and determined that any additional efforts to collect from it would be futile respondent also determined that petitioners and ceres foundation were liable as transferees of a transferee of double-d ranch on date respondent issued a notice of liability to both petitioners and ceres foundation as transferees of the assets of diebold new york and double-d ranch in the amount of dollar_figure for the corporate_income_tax and accrued interest assessed against double-d ranch for the taxable_year ended on date petitioners and ceres foundation timely filed petitions in this court and the cases were consolidated and presented to this court for decision without trial under rule this court ruled for both petitioners and ceres foundation and respondent appealed with respect to salus mundi and diebold connecticut the court_of_appeals for the second circuit concluded that double-d ranch’s shareholders’ conduct demonstrated constructive knowledge collapsed the series of transactions and found that there was a fraudulent conveyance to diebold new york under the new york uniform fraudulent conveyance act nyufca the court_of_appeals for the ninth circuit adopted the reasoning of the second circuit and also found that there was a fraudulent conveyance from double-d ranch to the parties agree that the same evidence that was used in diebold v commissioner tcmemo_2010_238 should be used in the present cases including the trial testimony as a result under rule these cases do not require a trial for the submission of evidence diebold new york under the nyufca the cases were remanded to us to determine whether diebold new york is a transferee of double-d ranch under sec_6901 whether petitioners are transferees of a transferee of double-d ranch and whether respondent issued notices of liability and assessed the liability within the statutory period of limitations after the courts of appeals issued the mandates we ordered the parties to state their respective positions regarding the issues on remand and both parties complied there being no need for trial or further hearing we review the parties’ respective positions in the light of the courts of appeals’ opinions discussion to prevail respondent must prove both that diebold new york is liable as a transferee of double-d ranch under sec_6901 and that petitioners are liable as transferees of diebold new york two requirements must be met to impose liability on a transferee the party must be a transferee under sec_6901 and the party must be subject_to liability at law or in equity diebold found inc v commissioner f 3d pincite respondent must also prove that petitioners are liable for interest the courts of appeals for the second and ninth circuits found the second requirement satisfied in regard to diebold new york but did not make such a finding in regard to petitioners petitioners’ main argument is that the transaction occurred on date therefore it could not have happened during the taxable_year ended date this argument is unavailing in collapsing the series of transactions the court_of_appeals for the second circuit concluded that in substance double d sold its assets and made a liquidating_distribution to its shareholders which left double d insolvent--that is the present fair salable value of its assets wa s less than the amount required to pay its probable liability on its existing debts as they bec a me absolute and matured n y debt cred law sec_271 with the liquidating_distribution double d did not receive anything from the shareholders in exchange and thus it is plain that double d certainly did not receive fair consideration as such all three prongs of sec_273 have been met double d made a conveyance without fair consideration that rendered double d insolvent id pincite alterations in original citing n y debt cred law sec_273 and 30_f3d_310 2d cir in arguing whether double-d ranch actually owed the tax_liability respondent determined for its short tax_year ended date petitioners rely on the form of the transaction being respected they maintain that double-d ranch sold the assets on date and therefore the sale could not have occurred during the short taxable_year ended date petitioners bear the burden_of_proof on this matter and offer no arguments additional to the ones discussed infra as to double-d ranch’s tax_liability see sec_6902 rule d petitioners point to nothing in the record that shows that respondent incorrectly determined or improperly assessed double-d ranch’s tax_liability for the stock purchase agreement was slated to close on date and morgan stanley was to buy double-d’s securities on the same day the closing date was delayed a day and morgan stanley agreed to amend its settlement_date until the next business_day date on date both parties to the stock sale of double d took steps to carry out the transaction diebold found inc v commissioner f 3d pincite the series of transactions started on date and substantial steps were taken to complete the transaction on that day since the court_of_appeals collapsed the transaction and treated it as a de_facto_liquidation to shareholders we conclude that double-d ranch was liable for the unpaid tax for its short tax_year ended date i statute_of_limitations under the general_rule set forth in sec_6501 the irs must assess tax or send a notice_of_deficiency within three years after a return is filed the limitations_period extends to six years under sec_6501 i f the taxpayer omits_from_gross_income an amount properly includible therein and such amount is in excess of of the amount of gross_income stated in the return respondent issued the notice_of_deficiency to double-d ranch on date more than three years but less than six years after double-d ranch filed its return for the short taxable_year ended on date thus the notice is timely with respect to that return only if the six-year limitations_period applies petitioners argue that double-d ranch could not have underreported its income for the short taxable_year ending date because double-d ranch did not sell its assets during the short taxable_year however the courts of appeals for the second and the ninth circuits concluding that the shareholders had constructive knowledge of the transaction collapsed the transaction resulting in a liquidating_distribution to the shareholders from double-d ranch petitioners reported gross_income of dollar_figure for the short tax_year ended date as a result of the courts of appeals’ holding petitioners omitted gross_income of dollar_figure an amount more than of their gross_income therefore the six-year period of limitations of sec_6501 applies under sec_6901 the commissioner generally must assess transferee_liability within one year after expiration of the period of limitations on the transferor sec_6901 provides that i n the case of the liability of a double-d ranch’s income_tax return for the short taxable_year ended date was due on date and was received on date transferee of a transferee within year after the expiration of the period of limitation for assessment against the preceding transferee but not more than years after the expiration of the period of limitation for assessment against the initial transferor there is some debate among the parties regarding the date of expiration of the period of limitations respondent contends that the date of expiration for double-d ranch is date petitioners say the date of expiration is no later than date therefore the date of expiration of the period of limitations for diebold new york is no later than date the expiration of the period of limitations for petitioners is no later than date accordingly respondent timely issued the notice_of_deficiency on date to double-d ranch pursuant to sec_6501 and subsequent notices of liability to petitioners on date were also timely pursuant to sec_6901 ii whether diebold new york was a transferee under sec_6901 for purposes of sec_6901 the term transferee includes inter alia donee heir legatee devisee distributee and shareholder of a dissolved corporation see sec_6901 sec_301_6901-1 proced admin regs the inquiry regarding transferee_liability under sec_6901 has two separate and independent prongs see salus mundi ii f 3d pincite9 diebold found inc v commissioner f 3d pincite after the court_of_appeals found diebold new york liable as a fraudulent transferee of double-d ranch under state law we must now determine whether it is liable as a transferee under federal_law the court_of_appeals for the ninth circuit recently held that a court must consider whether to disregard the form of a transaction by which the transfer occurred when determining transferee status for federal_law purposes see 810_f3d_599 9th cir vacating and remanding tcmemo_2012_57 in performing the inquiry the court must focus holistically on whether the transaction had any practical economic effects other than the creation of income_tax losses id pincite quoting 755_f3d_1051 9th cir aff’g t c memo the courts of appeals for both the second and ninth circuits have found diebold new york was a transferee in a transaction that was fraudulent under the nyufca further the transaction had no economic purpose other than the creation of income loss for double-d ranch on that basis we find diebold new york is liable under sec_6901 as a transferee of double-d ranch iii whether petitioners are liable as successor transferees of diebold newyork transferee_liability may be asserted against a transferee of a transferee 729_f2d_496 7th cir aff’g magill v commissioner tcmemo_1982_148 the commissioner may collect unpaid taxes of a transferor of assets from a transferee or a successor transferee of those assets sec_6901 c 357_us_39 104_tc_486 aff’d 102_f3d_1088 10th cir we apply new york law in determining whether petitioners are liable as subsequent transferees and respondent bears the burden_of_proof see sec_6901 sec_6902 rule a petitioners’ liability under state law under n y debt cred law sec_273 mckinney respondent must prove a conveyance was made without fair consideration by a person who was or will be rendered insolvent by the conveyance mccombs f 3d pincite moreover a person is insolvent when the present fair salable value of his assets is less than the amount that will be required to pay his probable liability on his existing debts as they become absolute and matured n y debt cred law sec_271 mckinney diebold new york transferred all of its assets to petitioners pursuant to its plan of dissolution approved by the supreme court of the state of new york leaving itself with no assets we previously found diebold new york liable as a transferee of the assets of double-d ranch and now find petitioners liable as transferees of a transferee therefore we hold that petitioners are liable under sec_6901 as transferees of a transferee conveyance under the nyufca a ‘conveyance’ includes every payment of money assignment release transfer lease mortgage or pledge of tangible or intangible_property and also the creation of any lien or encumbrance id sec_270 during the taxable_year ended date petitioners received transfers of approximately dollar_figure million each in cash and marketable_securities directly from diebold new york in additional transfers totaling dollar_figure to each petitioner were made from the escrow account constructively through diebold new york these payments are a conveyance for purposes of n y debt cred law sec_273 fair consideration under new york law fair consideration is defined as a when in exchange for such property or obligation as a fair equivalent therefor and in good_faith property is conveyed or an antecedent debt is satisfied or b when such property or obligation is received in good_faith to secure a present advance or antecedent debt in amount not disproportionately small as compared with the value of the property or obligation obtained n y debt cred law sec_272 see mccombs f 3d pincite observing that what constitutes fair consideration must be determined on a case-by-case basis the parties have stipulated that the conveyances from diebold new york to petitioners were not made in exchange for any property or in satisfaction of an antecedent debt thus the transfers were not made in exchange for property as a fair equivalent thus the transfers were not made for fair consideration insolvency a person is considered insolvent under the nyufca when the present fair salable value of his assets is less than the amount that will be required to pay his probable liability on his existing debts as they become absolute and matured n y debt cred law sec_271 under new york law insolvency of the transferor is presumed when a conveyance is made without fair consideration 34_fsupp2d_827 e d n y the transferee then has the burden to come forward and show that the transferor had sufficient assets remaining to pay the debt which existed at the time of conveyance sutain v commissioner tcmemo_1979_428 brown v commissioner tcmemo_1975_120 the parties have stipulated that after the conveyance of its assets to petitioners and ceres foundation diebold new york had no assets combined with diebold new york’s liability as an initial transferee of double-d ranch the conveyances to petitioners and ceres foundation rendered diebold new york insolvent conveyances were made to petitioners without fair consideration by diebold new york which was rendered insolvent by the conveyances accordingly petitioners are liable as transferees of a transferee under new york law b petitioners’ liability under sec_6901 as stated supra under sec_6901 the term transferee includes inter alia donee heir legatee devisee distributee and shareholder of a dissolved corporation see sec_6901 sec_301_6901-1 proced admin regs the inquiry has two separate and independent prongs see salus mundi ii f 3d pincite9 diebold found inc v commissioner f 3d pincite after finding that the transfers to petitioners were fraudulent under state law we must now determine whether petitioners are liable under federal_law we found petitioners to be transferees of a transferee under nyufca on that basis we find petitioners are also liable under sec_6901 as transferees of a transferee iv interest interest in transferee_liability cases is calculated in accordance with two separate periods--prenotice and postnotice--and under some circumstances two separate rates see generally 37_tc_945 if the transferee received assets worth less than the creditor’s claim against the transferor then the prenotice period is measured from a point of time that would not be earlier than the date of transfer up to but not including the notice of liability issue_date 35_tc_393 in this instance interest including its applicable_rate is determined under state law see id because petitioners as transferees received assets worth less than double- d ranch’s tax_liability new york law must determine the extent to which petitioners are liable for prenotice interest under new york law petitioners are liable for prenotice interest only where actual fraud exists estate of stein v commissioner t c pincite respondent contends that actual fraud may include transfers which are denoted as ‘constructively fraudulent’ and which fall for example within sec_273 355_f2d_995 2d cir actual fraud has been defined as the intentional and successful employment of any cunning deception or artifice used to circumvent cheat or deceive another nasaba corp v harfred realty corp n e 2d n y quoting bouvier law dictionary however we did not find actual fraud in salus mundi i slip op pincite and we decline to do so here accordingly we do not find actual fraud here and petitioners are not liable for prenotice interest v efforts to collect from double-d ranch we must look to new york law to determine whether the commissioner has an obligation to pursue all reasonable collection efforts against a transferor before proceeding against a transferee see 100_tc_180 jeffries v commissioner tcmemo_2010_172 upchurch v commissioner tcmemo_2010_169 where the transferor is hopelessly insolvent the creditor is not required to take useless steps to collect from the transferor zadorkin v commissioner tcmemo_1985_137 49_tcm_1022 we think respondent did pursue all reasonably necessary collection efforts and petitioners have not shown that respondent’s efforts to collect against double- d ranch were not reasonably exhausted if for the sake of argument we presume that respondent did not take reasonable steps the nyufca does not require a creditor to pursue all reasonable collection efforts against the transferor see n y debt cred law secs therefore respondent was not required to exhaust collection efforts against double-d ranch and petitioners may be held liable we conclude that double-d ranch was liable for unpaid tax for the short tax_year ending date the notices of liability were timely issued diebold new york is a transferee of double-d ranch petitioners are liable as transferees of a transferee of double-d ranch and petitioners are not liable for prenotice interest in reaching our holding herein we have considered all arguments of the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
